DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 3 is cancelled. Claims 1-2 and 4-6 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20100276350 A1
Kono et al. hereinafter Kono
JP 2008304435 A
MASUDA
US 20160238573 A1
VENKATRAMANI et al. hereinafter VENKATRAMANI
US 7537694 B2
Watanabe et al. hereinafter Watanabe


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kono in view of VENKATRAMANI.
With respect to claim 6, Kono discloses a method for analyzing a sample by liquid chromatograph mass spectrometry (¶[0001] discloses a preparative separation/purification system for separately purifying and collecting one or more components individually extracted from a solution by a liquid chromatograph), comprising: 
fluid from container 2 and 3) in which a sample is injected into a passage leading to a column(Separation Column 8) provided in a liquid chromatograph (Liquid Chromatograph Unit 1),
b) a first analysis step (fluid from container 2 and 3 via column 8 and 23 and then to detector 11) in which a first liquid supply that is an isocratic liquid supply or gradient liquid supply(¶[0062] discloses gradient liquid-supply) is performed for the column to separate a portion of target components in the sample in the column and elute the separated components from the column to analyze the components with a mass spectrometer (¶[0063] discloses detector 11 is used to verify the trapping conditions by checking whether a target component is contained in the eluate that has passed through the trap column 23); and 
c) a second analysis step (fluid from 39 to detector 11) in which a second liquid supply that is an isocratic liquid supply or gradient liquid supply (¶[0062] discloses gradient liquid-supply) and is different from the first liquid supply in separation characteristics is performed for the column (¶[0065] discloses eluting solvent (e.g. dichloromethane) drawn from an eluting solvent container 39), to separate at least a portion of the target components which stayed uneluted in the column in the first analysis step (¶[0076] discloses after the target compound has been captured in the trap column 23), and elute the separated components from the column to analyze the components with the mass spectrometer (¶[0063] discloses detector 11 is used to verify the trapping conditions by checking whether a target component is contained in the eluate that has passed through the trap column 23).
Kono discloses all claimed subject matter except a single column to separate and elute the separated a portion of target components.
second separation unit 40B comprises an SFC column 240 and a focus column 260 as a single unit as illustrated in Fig. 2B).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kono with the teachings of VENKATRAMANI so that Kono’s invention will use a single column to separate and elute the target compound as disclosed in VENKATRAMANI’s invention for the predicable benefit of simultaneous analysis of a sample by separating (or resolving) one or more diastereomeric component(s) of interest in the sample by RPLC in the first dimension, which provides achiral purity of the sample; and separating (or resolving) the enantiomeric pair(s) of interest by SFC in the second dimension in the same analytical run, which further provides chiral purity of the components in the sample (¶0013, VENKATRAMANI).         
   Response to Arguments
Applicant’s arguments, see pages 5-9, filed 12/02/2021, with respect to the rejection of claims 1-2 and 4-5 have been fully considered and are persuasive in light of the amendment made to the claim 1.  The rejections of claims 1-2 and 4-5 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 6 have been fully considered and are persuasive in light of the amendment made to claim 6. However, upon further consideration, a new ground(s) of rejection is made in view of Kono and MINOHATA.

Allowable Subject Matter
Claims 1-5 are allowed.
The references separately or in combination do not appear to teach at least one column which is included in the plurality of columns and is not the most downstream column is a trap column, while the other columns are separation columns in combination with the specific details of the independent claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861          

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861